COUNTY COMMISSIONERS — — CREATION OF CENTRAL MOTOR POOL AND WAREHOUSE FOR COUNTY VEHICLES The Board of County Commissioners may hire a road foreman to supervise construction, maintenance and repair of roads subject to the supervision and jurisdiction of the Board of County Commissioners if the Board of County Commissioners deems such employment to be in the best interest of the county. The Board of County Commissioners has the power to create a central motor pool and central warehouse for county machinery if they determine it is in the best interest of the most people of the county.  The Attorney General has had under consideration your request for an opinion wherein you ask substantially the following questions on behalf of the Payne County Commissioners: "1. Is it possible for the Board of County Commissioners to hire one (1) road foreman to supervise construction, maintenance, and repair of roads subject to the supervision and jurisdiction of the Board of County Commissioners? "2. Is it permissible to have a central motor pool and central warehouse for county machinery?" Title 69 Ohio St. 601 [69-601] (1970), which is the general statute for the authorities and duties of county commissioners related to the county road system, states: "The County Highway System shall be composed of all public roads within any county unless any part of any road or roads which may be taken over as a State Highway by the Commission. It shall be the duty of the Board of County Commissioners in each county to construct and maintain as county highways those roads which best serve the most people for the county. For this purpose the Board of County Commissioners is assigned to use any funds which are in the County Highway Fund, subject to statutory restrictions on the use of any such funds, together with any money derived from any agreement entered into between the Commission and the Federal Government, any county or any citizen or group of citizens who have made donations for that purpose. The Board of County Commissioners of the various counties shall have exclusive jurisdiction over the designation, construction and maintenance and repair of all of the county highways and bridges therein." The County Highway Fund referred to in Section 601, supra, is found in 69 Ohio St. 1503 [69-1503] (1970), as follows: "(a) All moneys raised for use on the county highways in each county, or apportioned to each county for road purposes, from any source, . . . be placed in the County Treasury in a fund to be known as the County Highway Fund, to be expended on order of the Board of County Commissioners on county highways as defined herein, or on State Highways within their respective counties, if, in the judgment of the Board of County Commissioners, such expenditure would be just and equitable and for the best interest of the County." The statutes do not purport to limit the expenditures for construction and maintenance of county highways by the Board of County Commissioners except to that "which best serves the most people for the county." It is the opinion of the Attorney General that the answer to your first question is in the affirmative. The Board of County Commissioners may hire a road foreman to supervise construction, maintenance and repair of roads subject to the supervision and jurisdiction of the Board of County Commissioners if the Board of County Commissioners deem such employment to be in the best interest of the county. It is the opinion of the Attorney General that the answer to your second question is in the affirmative. The Board of County Commissioners has the power to create a central motor pool and central warehouse for county machinery if they determine it is in the best interest of the most people of the county.  (Paul C. Duncan)